DETAILED ACTION
This action is in response to the amendments and arguments filed on 1/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 12, it’s not clear as to what is meant by the limitation “an inner corner portion of the L-shaped circuit board”. It’s not clear as to which location defines the inner corner portion. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (US 2020/0046033) in view of Takeda et al. (US Patent 5939835). 	Regarding claim 1, Robert et al. discloses (see fig. 2) a power supply unit for an aerosol inhaler comprising: a power supply (2) configured to supply power to a load (4) In re Japikse, 86 USPQ 70).   	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the unit of Robert et al. to include the features of Takeda et al. because it’s used as means to reduce potential harmonic noises, increasing operational efficiencies.  	Regarding claim 7, Robert et al. discloses (see fig. 2) a controller configured to control the first DC / DC converter (controller controlling 32) and the second DC / DC converter (controller controlling 36), wherein a condition under which the controller activates the first DC / DC converter is 25different from a condition under which the controller activates the second DC / DC converter (the condition for 32 and 36 are different because the loads being provided with the outputs of 32 and 36 are different). 	Regarding claim 8, Robert et al. discloses (see fig. 2)  a controller configured to control the first DC / DC converter (controller controlling 32) and the second DC / DC converter (controller controlling 36), wherein 30a condition under which the controller . 
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (US 2020/0046033) in view of Takeda et al. (US Patent 5939835) and Ohmura et al. (US Patent 9096169).	Regarding claim 2, Robert et al. does not disclose that  20the circuit board is mounted with or connected with a first connector connected to a first load which functions by consuming power output from the first DC/DC converter, and a second connector connected to a second load which functions by consuming power output from the second DC/DC converter, 25the first connector is mounted on or connected to the first portion, and the second connector is mounted on or connected to the second portion.   	Ohmura et al. discloses (see fig. 3 and 7) that 20the circuit board is mounted with or connected with a first connector (5AB) connected to a first load which functions by consuming power output from a first DC / DC converter (output connector of 5AB connected to a load, wherein the output from 4A is sent to the load through output connector 5AB), and a second connector (5CD) connected to a second load which functions by consuming power output from a second DC / DC converter (output connector of 5CD connected to a load, wherein the output from 4D is sent to the load through output connector 5CD), 25the first connector is mounted on or connected to a first portion (connection of 5AB to portion comprising 4A), and the second connector is In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the unit of Robert et al. to include the features of Ohmura et al. because it’s used as means to reduce potential harmonic noises, increasing operational efficiencies.  	Regarding claim 4, Robert et al. does not disclose that an output current of the first DC / DC converter is larger than an output current of 5the second DC / DC converter, and conversion efficiency of the first DC / DC converter is higher than conversion efficiency of the second DC / DC converter. 	Ohmura et al. discloses (see fig. 3 and 7) the claimed invention except for an output current of a first DC / DC converter being larger than an output current of 5a second DC / DC converter, and conversion efficiency of the first DC / DC converter being higher than conversion efficiency of the second DC / DC converter. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have an output current of the first DC / DC converter be larger than an output current of 5the second DC / DC converter, and conversion efficiency of the first DC / DC converter be higher than conversion efficiency of the second DC / DC converter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the unit of Robert et al. to include the features of Ohmura et al. because it’s used as means to reduce potential harmonic noises, . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838